MEMORANDUM**
Donald Stewart appeals his 24-month sentence imposed following his guilty plea conviction for conspiracy to launder money and money laundering in violation of 18 U.S.C. §§ 1956(h) and (a)(1)(B)®. We have jurisdiction pursuant to 18 U.S.C. § 3742 and 28 U.S.C. § 1291, and we dismiss the appeal.
Stewart contends that the district court erred by failing to depart downward pursuant to U.S.S.G. § 5K1.1 after expressing its intention to do so. The Government contends that the district court did depart downward.
Whether or not the district court departed downward pursuant to § 5K1.1 is immaterial because it is clear that the district court knew it had the legal authority to do so. See United States v. Hanna, 49 F.3d 572, 576 (9th Cir.1995). Because the district court recognized its discretion to depart downward, we lack jurisdiction over this appeal. See id. (stating that a district court’s discretionary refusal to depart downward or discretionary decision in fixing the extent of a downward departure pursuant to section 5K1.1 is unreviewable on appeal).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.